

Exhibit 10.8
metlifelogoa07.jpg [metlifelogoa07.jpg]


April 25, 2018


Oscar Schmidt
Latin America




Dear Oscar:


MetLife, Inc. recognizes and appreciates that you engage in business travel to
advance the interests of MetLife, Inc. and its affiliates (together, "MetLife"),
and that business travel is a necessary part of your role. We also recognize
that your business travel may result in individual income tax liability in the
U.S. As a result, MetLife, Inc. is willing to cause whichever MetLife company
employs you in Argentina from time to time (as applicable, the "Company") to
provide you with tax equalization for your business travel to the U.S. from
Argentina and U.S. (the "Arrangement"); and tax preparation support services
from January 1, 2018 through December 31, 2020. This letter is the Agreement
that provides for these tax-related benefits to you.


1.
The purpose of the Arrangement is to provide you with the following "Tax
Equalization": the cost to you of individual income taxes you owe on account of
your MetLife or business travel on payments made to you by the Company on and
after the Effective Date and during the period covered by the Arrangement will
equal the cost to you of income taxes you would have owed had that income been
taxable solely in your country of residence. For purposes of the Arrangement,
your country of residence and taxing jurisdiction is defined as Argentina. For
purposes of Tax Equalization for business travel, the host country is U.S.



2.
The Company will pay amounts on your behalf (or reimburse you) and, to the
extent necessary, take deductions or withhold amounts from your compensation as
it reasonably determines necessary to effectuate Tax Equalization through
December 31, 2018 Effective December 31, 2018 the Tax Equalization will end. You
consent to such deductions or withholding. Information concerning tax
withholding and how tax equalization costs will be reconciled can be found in
Attachment "A" of this Arrangement.



3.
To effectuate the purposes of the Arrangement, you agree to use a firm chosen by
MetLife for tax return preparation at a reasonable cost incurred by the Company
and related services U.S. during the term of the Arrangement and through
December 31, 2020.



4.
Due to certain tax law requirements, all data MetLife needs to determine any Tax
Equalization for a tax year must be provided by you or your tax preparer within
a time frame that permits MetLife or the tax preparer to determine any tax
amounts it is reimbursing or paying by the later of the end of your tax year
following the tax year in which (i) you remit taxes, or (ii) you conclude any
tax audit or tax litigation.



5.
MetLife will apply the Arrangement exclusively to compensation paid (and
therefore taxable) to you during the period described in this letter as covered
by the Arrangement. MetLife will not bear the cost of any taxes, interest,
penalties, audit response/defense, or related services you incur for periods
outside those covered by the Arrangement. Consequently, the Arrangement does not
apply to calendar years or tax periods prior to January 1, 2018 or to amounts
such as long-term incentives paid in tax periods outside the Arrangement
regardless of whether the compensation was fully or partially earned or vested
during the period covered by the Arrangement.







--------------------------------------------------------------------------------




metlifelogoa07.jpg [metlifelogoa07.jpg]


6.
The Arrangement shall continue until the earliest of (a) the date your
employment with MetLife is terminated for any reason, (b) the date MetLife
relocates or reassigns you to, a country other than Argentina, (c) the date you
decline to accept relocation from MetLife to country other than Argentina or (d)
December 31, 2018 for purposes of the tax equalization services due to business
travel into the U.S. and December 31, 2020 for purposes of U.S. tax return
preparation services MetLife, Inc. also reserves the right to terminate the
Arrangement if you do not comply with the immigration and/or work permit
documentation requirements of any jurisdiction to which you travel on behalf of
MetLife, or if at any time your job performance fails to meet MetLife's
expectations.



7.
Upon termination of your eligibility for Tax Equalization on December 31, 2018,
payments made to you thereafter shall cease. You will be personally liable for
any and all tax liability for payments made to you by MetLife on and after the
date of the termination of the Arrangement as a result of business-related
travel or otherwise at applicable rates, regardless of your continued employment
with MetLife and/or residence in Argentina or otherwise.



8.
Neither this letter, nor the Arrangement described in this letter should be
construed as a guarantee of employment for any specific period of time. This
letter is the entire agreement between you and MetLife regarding the matters
described herein, including any gross-up for taxes owed, and cannot be amended
except by a written document signed by you and an officer of MetLife, Inc. with
authorization or approval of the MetLife, Inc. Compensation Committee and Board
of Directors if MetLife determines necessary. This letter has been authorized by
the MetLife, Inc. Compensation Committee and Board of Directors.



Please sign below to acknowledge the terms of the Arrangement and return an
original to me at your earliest convenience.
Sincerely yours,
MetLife, Inc.




By:/s/Susan M. Podlogar
Susan Podlogar
Executive Vice President and Chief Human Resources Officer
Accepted & Agreed:


By: /s/Oscar Schmidt    
Oscar Schmidt


Date: 04/27/18    














--------------------------------------------------------------------------------




metlifelogoa07.jpg [metlifelogoa07.jpg]






Attachment A


This Attachment describes how MetLife and you will execute responsibilities
under the
Agreement.


Tax years 2018, 2019, 2020:


•
Throughout 2018, the Company will deduct an amount equivalent to its estimate of
your estimated Argentina tax rate (currently estimated at 35%) from your base
salary and any supplemental payments (for example, bonuses incentive
compensation or equity compensation) as and when they are paid or delivered to
you.



•
MetLife’s tax equalization obligation terminates on December 31, 2018.



•
Through December 31, 2018 the tax preparer will review all tax deposits,
filings, credits and exemptions claimed by you and the Company in relation to
your Arrangement and will produce an equalization reconciliation statement. The
purpose of this statement is to ensure that you do not pay more or less than the
tax rate you would have owed if you had lived and worked only in Argentina for
the periods covered by the Arrangement.



•
Deposits made by the Company to taxing authorities on your behalf from January
1, 2018 through December 31, 2018 could result in refund checks/deposits paid
directly to you by various taxing authorities after December 31, 2018. To the
extent that the equalization reconciliation statements show that with those
refunds taken into account, the Company has borne a portion of your tax
liability beyond what is the Company's responsibility under this agreement, you
agree to pay any such excess amounts back to MetLife.



•
To the extent that the equalization reconciliation statements show that you paid
more than your Argentina tax rate in taxes on your MetLife income paid while the
Arrangement is in effect, MetLife will pay any additional amount necessary to
reduce your tax obligation to the Argentina rate consistent with the
Arrangement, within 30 days of being notified of any underpayment of taxes by
the tax preparer.



•
MetLife understands that you may want additional details regarding the
equalization reconciliation statement from the tax preparer. As a result,
MetLife will expect re­ payment of any amount owed to MetLife, within 30 days of
the date that the tax equalization reconciliation statement is first issued by
the tax preparer.



•
While tax equalization continues through December 31, 2018, tax preparation
support will continue through December 31, 2020. You will in all events bear the
obligation to pay for the portion of tax preparation fees attributable to the
period after December 31, 2020.



